Citation Nr: 0117391	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  95-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1954 to 
October 1957, and from January 1959 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to a TDIU.  
Pursuant to the veteran's relocation, the claims folder was 
subsequently transferred to the RO in Houston, Texas.


REMAND

A January 1982 RO decision granted service connection for 
post-traumatic stress disorder (PTSD), rated 30 percent 
disabling; bilateral hearing loss, rated 10 percent 
disabling; and for hypertension, rated 10 percent disabling.  
Service connection was also granted for postoperative 
residuals of removal of a mass, right testicle; post-
operative residuals of an appendectomy; prostatitis with 
benign prostatic hypertrophy; and antral gastritis, each 
rated zero percent disabling.  A combined disability rating 
of 40 percent was assigned.  A March 1985 RO decision 
increased the disability rating for PTSD to 50 percent, and 
the combined disability rating was increased to 60 percent.  

The veteran filed an application for TDIU in February 1993.  
In his application, he reported that his service-connected 
PTSD prevented him from securing or following any 
substantially gainful employment.  

Numerous VA outpatient records dated from 1981 are associated 
with the claims folder, reflecting treatment the veteran has 
received for numerous medical conditions, including PTSD and 
gastrointestinal disorders.

An April 1991 letter to the RO from a rehabilitation 
counselor for the Alabama Department of Education shows that 
an evaluation was performed to assess the veteran's 
eligibility for vocational rehabilitation services.  The 
rehabilitation counselor reported that eligibility for 
vocational rehabilitation from that agency was based upon the 
presence of a physical or mental disability resulting in a 
"substantial handicap to employment . . . ."  The counselor 
further noted that the veteran's disability appeared "too 
severe to expect Vocational Rehabilitation Services to assist 
in the area of employability."  However, the letter does not 
identify the disability or disabilities to which the 
counselor referred.

An October 1992 VA hospital discharge summary indicates that 
the veteran complained of increased nervousness, nightmares, 
and insomnia; and was admitted to acute psychiatry in that 
month for participation in a PTSD program.  Shipley-Hartford 
test results revealed that the veteran scored in the low-
normal range on intellectual functioning.  He displayed a 
significantly high level of depression, anxiety, and social 
isolation.  Axis I diagnosis was PTSD.  Axis III diagnoses 
were dumping syndrome secondary to partial gastrectomy; 
hypercholesterolemia, and a common cold.  The examining 
physician opined that the veteran was unemployable.

The veteran was referred for an evaluation of his eligibility 
for vocational rehabilitation in October 1992.  The examining 
physician reported that in view of the veteran's medical 
history, and his psychiatric and physical problems, "he does 
not meet the eligibility requirement for competitive 
employment."

A February 1993 RO decision denied the veteran's claim, 
holding that he did not meet the schedular requirements for a 
TDIU because he did not have one disability rated 60 percent 
or more disabling, nor did he have two or more service-
connected disabilities that, when combined, were rated 70 
percent or more disabling. 

A July 1993 Social Security Administration (SSA) 
Administrative Law Judge (ALJ) decision found that the 
veteran was entitled to SSA disability benefits commencing in 
February 1991.  The ALJ determined that medical records 
established that the veteran was hospitalized in December 
1989 for an antrectomy, a vagotomy, and anti-colic Billroth 
II and anastomosis.  It was noted that he experienced reflux 
gastritis following a gastrectomy, and had a revision in June 
1990.  He was hospitalized in February 1991 for postural 
hypertension and possible transient ischemia attack.  
Specifically, the ALJ decision found there was evidence that 
the veteran had not engaged in any substantial gainful 
employment since February 1991.  Finding that pain and other 
limitations constituted "severe impairments which could 
reasonably give rise to the level of pain and other 
limitations alleged," the Administrative Law Judge concluded 
that the veteran was limited to no more than sedentary work 
due to the combined effect of his impairments.  
 
The denial of the veteran's claim for a TDIU was continued by 
RO decision in December 1993, which informed him that his 
service-connected disabilities had not been shown to render 
him unable to obtain or retain a substantially gainful 
occupation.  The veteran initiated a timely appeal of the 
decision in February 1994.  

The most recent medical evidence of record are reports of VA 
medical examinations conducted in March 1996.  On a general 
examination, the physician reported that veteran's medical 
history included an appendectomy in 1968, and removal of a 
tumor from a testicle in 1973.  It was further noted that he 
suffered from stomach ulcers for many years, and underwent 
gastric surgery in 1989.  The veteran also suffered from 
sleep apnea, and had a problem with wheezing.  He complained 
of chronic stomach pain, with episodes of nausea and 
vomiting. Examination of the musculoskeletal system showed 
that his joints had normal ranges of motion.  The diagnosis 
was:  1) sleep-apnea; 2) PTSD and depression; 3) essential 
hypertension; 4) history of gastritis; 5) chronic bronchitis 
and asthmatic bronchitis; 6) gastroesophageal reflux disease 
in October 1993; 7) status-post appendectomy, with a well-
healed scar, no sequela; 8) status-post gastric surgery, 
well-healed scar, no sequela; 9) past history of 
appendectomy, well-healed; and 10) status-post history of 
tumor removal from the right testicle, benign, well-healed, 
with no sequela.

VA audiological examination in March 1996 shows a diagnosis 
of moderately severe to profound high frequency sensorineural 
hearing loss in both ears.  The audiologist also noted the 
veteran's complaint of bilateral tinnitus.  

It was noted upon a March 1996 VA PTSD examination that the 
veteran has a 12th grade education.  He appeared nervous, 
anxious, irritable, and easily agitated and, while coherent 
and relevant, he was occasionally loud and had rambling 
speech.  His affect was appropriate and his mood seemed 
neutral.  It was noted that he suffered from depression when 
he did not take the Librium which had been prescribed for his 
nerves.  The veteran was reported to be below average 
intellectually.  His judgment and insight were good.  Axis I 
diagnosis was PTSD, with anxiety, and somatoform disorder.  
Axis III diagnoses were heart disease, hyperlipidemia, sleep 
apnea, and moderate obesity.  The examining physician also 
noted that the veteran was socially and industrially 
impaired.

By March 1997 decision, the RO continued the previous 
evaluations assigned to the veteran's service-connected 
disabilities.  However, service connection was granted for 
tinnitus, rated 10 percent disabling, and the previous 
combined rating of 60 percent was continued.  In the same 
decision, the RO continued the previous denial of the 
veteran's claim of entitlement to a TDIU.

Subsequent to the March 1997 decision, additional medical 
records were associated with the claims folder, the most 
significant of which appear to be the medical records and 
corresponding documents, dated from 1991 to 1993, relating to 
the veteran's claim for Social Security Administration (SSA) 
disability benefits.  Disability records related to the SSA 
disability claim show that the veteran reported  he was 
unable to retain or obtain employment as of February 1991.  
He contended that his gastrointestinal disorders caused a 
great deal of pain and spasm, and were aggravated by his 
nervousness.  

In his July 1997 substantive appeal, the veteran expressly 
reported that the symptoms of his PTSD had increased in 
severity, and were more disabling than reflected by the March 
1995 decision which increased the disability rating of the 
PTSD from 30 to 50 percent disabling.  In sum, he contended 
that his PTSD had become so severe that "life's everyday 
routines are overwhelming."  The Board finds that the 
veteran has raised a claim for an increased rating for his 
service-connected PTSD.  

With regard to the veteran's claim for TDIU, the Board finds 
it appropriate to forego adjudication of this issue while the 
raised claim for an increased rating is being developed.  The 
increased rating claim and the claim for TDIU are 
inextricably intertwined because adjudication of the 
increased rating claim may affect the merits and outcome of 
an adjudication of the TDIU claim.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board further notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) became law.  Among other 
things, this law eliminated the requirement of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999) which held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Among other things, VCAA imposes obligations on the Secretary 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary (to be 
codified at 38 U.S.C.A. § 5103A(a)) and, in the case of a 
claim for disability compensation, the assistance provided by 
the Secretary . . . shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (to be codified at 38 U.S.C.A. § 5103A(d)(1)).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).  The duty to assist 
in obtaining available facts and evidence to support a claim 
includes obtaining an adequate VA examination; this duty is 
not discretionary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the duty to assist includes 
conducting a thorough, contemporaneous medical examination, 
taking into account records of prior medical treatment, so 
that the disability rating will be full and fair.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The claims folder reflects the most recent medical evidence 
of record pertaining to the veteran's service-connected 
disabilities consists of the March 1996 VA general, 
audiological, and PTSD examination reports.  The Board is not 
required, pursuant to its duty to assist, to remand solely 
due to the passage of time following an otherwise adequate 
examination report.  Green, 1 Vet. App. 121.  In this case 
however, the Board finds that the March 1996 examination 
records, in conjunction with the rest of the medical evidence 
of record, are inadequate for determining whether the veteran 
is entitled to a TDIU, as the language in said evidence does 
not make clear any medical professional's opinion as to 
whether the veteran's PTSD symptomatology, by itself, or in 
conjunction with the other service connected disabilities, 
does or does not preclude the veteran from obtaining and/or 
retaining substantially gainful employment.  Also, as noted 
above, the veteran has indicated that his PTSD has increased 
in severity in recent years.  Under these circumstances, the 
Board concludes that a VA psychiatric examination and a 
social and industrial survey must be afforded the veteran, to 
includes an opinion on the issue of whether the veteran's 
current PTSD, by itself, or in conjunction with the other 
service connected disabilities, render him unemployable.  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a) (2000).  VA regulations 
also address the consequences of a veteran's failure to 
attend a scheduled VA medical examination, and provide that 
when entitlement to an increase in benefits cannot be 
established or confirmed without a current VA examination and 
the claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2000).  Further, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.


In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran to 
have him  identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his service-connected 
disabilities since March 1996.  After 
obtaining any necessary authorization(s), 
the RO should attempt to secure copies of 
all identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2000).

2.  The RO also is requested to review 
the claims file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
his impairment of capacity for employment 
based solely on his service-connected 
disabilities.  The claims folder must be 
made available to the social worker for 
review in conjunction with the 
examination, and the social worker must 
note on the survey report that the claims 
folder has been reviewed.  The social 
worker should dissociate functional 
impairment due to the service-connected 
disabilities from any such impairment 
attributable to any nonservice-connected 
disorders or disabilities that may be 
present.  

4.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the current severity of 
his service-connected PTSD.  The claims 
file and a copy of this remand be made 
available to the examiner for review in 
connection with the examination.  
Detailed findings on examination should 
be reported, and the examiner should 
distinguish, to the extent possible, 
between the social and industrial 
impairment attributable to PTSD, and the 
impairment due to any unrelated mental 
disorder that may be present.  It is also 
requested that the examiner assign a 
Global Assessment of Functioning (GAF) 
score attributable solely to the 
veteran's PTSD.  The examiner is then 
requested to offer an opinion as to 
whether and to what degree the veteran's 
PTSD renders him incapable of obtaining 
and maintaining gainful employment.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the claims of entitlement to a 
rating in excess of 50 percent for PTSD 
and a TDIU.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this REMAND is to obtain additional 
information and development and to fulfill VA's duty to 
assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




